DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2020 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-5, 7-14, 24-26, 28-29, 32-34 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In this instance claims 1, 32, and 34 each recite the limitation “the comparison rule indicating a manner in which subsequently measured ECG signals correlate with the at least one reference value” which is not found, in terminology or in scope, in the originally filed disclosure. Specifically, the term “manner” does not appear in the original disclosure, and the only places in which the term “correlate” or related terms thereto (e.g. correlation) are limited to [0030], [0088], and [0167] of the specification (citing PGPUB US 20160073919 A1, hereafter merely the specification) wherein [0030] and [0167] recite the same generic statement that the comparison rule must correlate the reference with the measured signal without any details about the way in which this is accomplished so as to not give adequate written description for the scope in question and where [0088] does not describe a “manner” in which the signals correlate but rather an ‘amount of correlation’ as defined numerically by the matched filter (MF) function. As such no section of the originally filed disclosure ever addresses the “manner” of correlation nor does any section of the specification describe ‘how/the way in which the signals correlate’ which would be the ordinary meaning of “manner” in this context. Rather, the original disclosure describes ‘the numerical amount/degree to which the signals correlate’ which is a very different scope from the claimed limitation and which (to the best of the examiner’s knowledge) only overlaps therewith in the case of a pass/fail measure of the R-wave being present. Since this limitation was newly added by 
Claims 2-5, 7-14, 24-26, 28-29, 33 and 36 area each similarly affected, at least by virtue of dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-14, 24-26, 28-29, 32-34 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the terminology “subsequently measured ECG signals” (line 11) and also “measuring ECG signals” (line 14) separately which renders the claims confusing and indefinite. In this instance it is prima face unclear how or if the signals in question are different from one another. Moreover this renders further iterations of “the measured ECG signals” (e.g. line 16) unclear as to which of the signals is being referred to. Claims 32 and 34 also contain this terminology and are both equally indefinite for the same reason. Claims 2-5, 7-14, 24-26, 28-29, 33 and 36 area each similarly affected, at least by virtue of dependency, with some of these dependents also being directly affected because they iterate the term “measured ECG signals” where in each instance it cannot be determined which of the signals the claim is referring to. For examination purposes, and in light of the specification and further in light of the lack of any clear distinction between the signals and further in light of there not being a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-14, 24-26, 28-29, 32-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100191134 A1 by Frank et al. (hereafter Frank) further in view of US 20090149768 A1 by Sprung (hereafter Sprung).

Regarding claim 1, Frank teaches: 1. A method for determining R-waves in an ECG signal (see Frank’s Abstract), comprising:
measuring at least one reference ECG signal (see Frank’s [0013] verbatim);
in a processor, determining at least one reference R-wave using the reference ECG signal… (see Frank’s [0014]);
in said processor, determining at least one reference value using the reference ECG signal… (see Frank’s [0015]);
in said processor, automatically creating at least one comparison rule on the basis of the at least one reference value the comparison rule indicating a manner in which subsequently measured ECG signals correlate with the at least one reference value to detect the existence of an R-wave in the subsequently measured ECG signals (see Franks’ [0016] which covers generating the comparison rule then see Frank’s [0048]-[0049] or [0052]-[0053] or [0083] where Frank uses a pattern recognition algorithm per se (i.e. a matched filter, the archetypical pattern recognition algorithm in the art) which is based on the reference value per se as described in each of [0048]-[0049], [0052]-[0053], and [0083], which is ‘learning data’ both by ordinary meaning and as best understood. Lastly it is noted that this is not described by Frank as involving any user input and is performed by the computer per se as per [0048] so as to be automatically performed as the term is ordinarily used; where Frank certainly at least teaches a pass-fail recognition of an R-wave as per Frank’s Abstract or [0010] which is, as best understood, a qualitative measure and thus a “manner” in which the signals correlate. Additionally and for compact prosecution purposes, the examiner notes that Frank uses the exact same quantitative measure of correlation, the MF, as utilized by the applicant to correlate the signals addressed above see above or see e.g. [0052]);
measuring ECG signals … in which R-waves are to be determined (see Frank’s [0017]);
in said processor, comparing the measured ECG signals … with the at least one reference value using the at least one comparison rule (see Frank’s [0018]); and
in said processor, detecting a presence of at least one R-wave in the subsequently measured ECG signals on the basis of at least one positive result of the comparison of the measured ECG signals … with the at least one reference value using the at least one comparison rule (see Frank’s [0018]-[0019] determining the presence of an R-wave (and outputting for that matter) based on the comparison and/or see [0052]-[0053] which covers the same in more detail).
In the foregoing it is clear that Frank teaches the majority of the features of the invention; however, Frank does not use breathing data in his analysis and therefore Frank fails the teach the limitations that the processing account for “the reference breathing signal” and/or “measuring breathing signals, in which R-waves are to be determined,”.
However, Sprung in the same or eminently related field of medical diagnostic imaging (see Abstract) teaches using a breathing device to measure breathing signals contemporaneously with ECG signals and analyzing both of them together (see Sprung’s [0005] and [0012] which, in describing the prior art, remarks that this is known and which also describe the structures used to do so which, as best understood, are each breathing devices; then see also [0011]-[0013] and [0024] which give a primer on the basics of and need for gathering respiration data as well as [0041], [0045], and [0051] which establish that breathing characteristics are used and that the data is combined with the heartbeat data, e.g. to eliminate data gathering or usage during times of irregular breathing or when the breath-hold is not properly executed; lastly for compact prosecution purposes the examiner notes that Sprung also teaches outputting the determined data in many places, such as at [0047]).


Regarding claim 2, both Frank and Sprung further teach: 2. The method as claimed in claim 1, comprising measuring the at least one reference ECG signal and the at least one reference breathing signal by use of breathing commands (see either or both of Frank’s [0083] which notes that the patient may be required to hold his/her breath and/or see Sprung’s [0024] for using breath hold technique (i.e. commanding the user to hold their breath during acquisition by ordinary meaning)).

Regarding claim 5, Frank further teaches: 5. The method as claimed in claim 2, comprising: generating an indicator signal that indicates a successful detection of the at least one reference R-wave (see Frank’s [0020] or [0052] either of which teach the claimed limitation as they provide an output signal indicating the presence of the R-wave).

Regarding claim 7, Frank further teaches: 7. The method as claimed in claim 1, comprising scaling at least one of the at least one reference breathing signal and the breathing signal (as per Frank’s [0049] or [0052] the values are normalized). 



Regarding claim 9, Frank further teaches: 9. The method as claimed in claim 1, comprising determining the at least one reference value using values of the reference ECG signal and the reference breathing signal that occur in a time interval that begins before the at least one reference R-wave of the ECG signal and lasts over the occurrence of the at least one reference R-wave (see either or both of Frank’s [0020] which states that the determination can be done using the ECG signal over a relatively long period of time and [0039] which discusses averaging over a plurality of waveforms so as to last over the occurrence of a single R-wave ). 

Regarding claim 10, Frank further teaches: 10. The method as claimed in claim 1, comprising, after the detection of the at least one R-wave using the measured ECG signals and breathing signals, emitting a trigger signal based on at least one positive result of the comparison (see any of Frank’s Abstract, [0004], [0019], etc.).

 Regarding claims 11-14 Frank further teaches: 11. The method as claimed in claim 1, comprising determining the at least one reference value as a signal value of a channel of the ECG measuring device at a time within a duration selected from the group consisting of said time interval, the first time derivative of said time interval and the second time derivative of said time interval. 12. The method as claimed in claim 11, comprising determining the reference value in each case over an entirety of time detection of the at least one R-wave using the measured ECG signals and breathing signals on the basis of at least one positive result of the comparison, if the result of the matched filter deviates from an ideal value of the similarity value of the matched filter by a predefinable value at most (regarding each of these, see Frank [0040] and [0052]-[0053] nothing that as per [0040] and [0052] the reference can be a temporal derivative which can be used in the matched filter then note that as per [0052] that the timeframe in this instance is broadly the subsequently measured signals and similarly note that as per [0052]-[0053] the matched filter outputs a similarity value with the determination being made based on the idea value which deviates only a small threshold value of epsilon). 

Regarding claim 24, Frank further teaches: 24. The method as claimed in claim 1, comprising applying the at least one comparison rule to a plurality of reference values and their corresponding values of the measured ECG signal (see Frank’s [0056]). 

Regarding claim 25, Frank further teaches: 25. The method as claimed in claim 1, comprising, after the detection of the at least one R-wave using the measured ECG signals and breathing signals, emitting a trigger signal based on at least one positive result of the comparison, and wherein all results of the comparison must be positive for a trigger signal to be emitted (see any of Frank’s Abstract, [0004], [0019], etc.). 

Regarding claim 26, Frank further teaches: 26. The method as claimed in claim 25, comprising applying a smoothing filter to said ECG signals in order to determine reference values before the determination of 

Regarding claim 28, Frank further teaches: 28. The method as claimed in claim 1, comprising, after the detection of the at least one R-wave using the measured ECG signals and breathing signals, emitting a trigger signal based on at least one positive result of the comparison, and emitting a trigger signal only if, after receiving the at least one positive result, an extreme condition is also met within a predefinable maximum duration in the measured ECG signal (see Frank’s [0078]-[0079] for meeting an extreme condition wherein [0079] in particular addresses the duration). 

Regarding claim 29, Frank further teaches: 29. The method as claimed in claim 1, wherein at least one reference value is a signal value of a channel of the ECG measuring device at one instant at least in the time interval, and/or its first and/or second time derivative(s), which reference value is used to create a comparison rule for determining a deviation in the reference value from a corresponding value of the measured ECG signal on the basis of the determination of an error, in particular the total of the error squares, and/or on the basis of a matched filter (see Frank’s [0049] noting the comparison set forth by equation 2 using error sum of squares). 

Regarding claim 32, Frank teaches: 32. An imaging apparatus (see Frank’s abstract) comprising:
a medical imaging scanner (see Frank’s Fig. 2 part 100 in light of [0030]); and
a processor configured to determine at least one reference R-wave using a measured reference ECG signal … (see Frank’s [0014]); said processor being configured to determine at least one reference value using the reference ECG signal … (see Frank’s [0015]);
the comparison rule indicating a manner in which subsequently measured ECG signals correlate with the at least one reference value to detect the existence of an R-wave in the subsequently measured ECG signals (see Franks’ [0016] which covers generating the comparison rule then see Frank’s [0048]-[0049] or [0052]-[0053] or [0083] where Frank uses a pattern recognition algorithm per se (i.e. a matched filter, the archetypical pattern recognition algorithm in the art) which is based on the reference value per se as described in each of [0048]-[0049], [0052]-[0053], and [0083], which is ‘learning data’ both by ordinary meaning and as best understood. Lastly it is noted that this is not described by Frank as involving any user input and is performed by the computer per se as per [0048] so as to be automatically performed as the term is ordinarily used; where Frank certainly at least teaches a pass-fail recognition of an R-wave as per Frank’s Abstract or [0010] which is, as best understood, a qualitative measure and thus a “manner” in which the signals correlate. Additionally and for compact prosecution purposes, the examiner notes that Frank uses the exact same quantitative measure of correlation, the MF, as utilized by the applicant to correlate the signals addressed above see above or see e.g. [0052]);
said processor being configured to compare measured ECG signals … with the at least one reference value using the at least one comparison rule … (see Frank’s [0018]); and
said processor being configured to detect a presence of at least one R-wave in the subsequently measured ECG signals on the basis of at least one positive result of the comparison of the measured ECG signals … with the at least one reference value using the at least one comparison rule (see Frank’s [0018]-[0019] determining the presence of an R-wave (and outputting for that matter) based on the comparison and/or see [0052]-[0053] which covers the same in more detail).
In the foregoing it is clear that Frank teaches the majority of the features of the invention; however, Frank does not use a breathing data in his analysis and therefore Frank fails the teach the 
However, Sprung in the same or eminently related field of medical diagnostic imaging (see Abstract) teaches using a breathing device to measure breathing signals contemporaneously with ECG signals and analyzing both of them together (see Sprung’s [0005] and [0012] which, in describing the prior art, remarks that this is known and which also describe the structures used to do so which, as best understood, are each breathing devices; then see also [0011]-[0013] and [0024] which give a primer on the basics of and need for gathering respiration data as well as [0041], [0045], and [0051] which establish that breathing characteristics are used and that the data is combined with the heartbeat data, e.g. to eliminate data gathering or usage during times of irregular breathing or when the breath-hold is not properly executed; lastly for compact prosecution purposes the examiner notes that Sprung also teaches outputting the determined data in many places, such as at [0047]).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of invention to improve the invention of Frank with the use of breathing information as taught by Sprung in order to advantageously eliminate sources of error in the image and optimize image acquisition (see [0003] to establish that it is critical to achieving image quality to prevent movement such as movement due to breathing then see either or both of [0011] for alerting the user to errors in the measurement data (i.e. breathing or heartbeat) so that they can be corrected before image data is gathered and/or see [0048] and [0050]-[0051] which describes detecting irregularities in the measurement and optimizing further imaging based on this data).

Regarding claim 33, Frank further teaches: 33. An ECG measuring device as claimed in claim 32, wherein the processor comprises a smoothing filter that smooths said ECG signals (see Fig. 3 part 11 in light of [0072]). 

Regarding claim 34, Frank teaches: 34. A non-transitory, computer-readable data storage medium encoded with programming instructions, and storage medium being loaded into a control computer of a medical imaging apparatus, which also comprises a medical imaging scanner(see Frank’s [0032] and note that the processor 9, ECG 10, imaging apparatus 100 are connected to a memory unit 8a where by ordinary meaning the computer does not act out of free will but rather because it’s memory stores instructions that cause it to perform the method), said programming instructions causing said control computer to:
receive at least one measured reference ECG signal measured (see Frank’s [0013]);
determine at least one reference R-wave using the measured reference ECG signal … (see Frank’s [0014]);
determine at least one reference value using the measured reference ECG signal … (see Frank’s [0015]);
automatically generate at least one comparison rule on the basis of the at least one reference value, the comparison rule indicating a manner in which subsequently measured ECG signals correlate with the at least one reference value to detect the existence of an R-wave in the subsequently measured ECG signals (see Franks’ [0016] which covers generating the comparison rule then see Frank’s [0048]-[0049] or [0052]-[0053] or [0083] where Frank uses a pattern recognition algorithm per se (i.e. a matched filter, the archetypical pattern recognition algorithm in the art) which is based on the reference value per se as described in each of [0048]-[0049], [0052]-[0053], and [0083], which is ‘learning data’ both by ordinary meaning and as best understood. Lastly it is noted that this is not described by Frank as involving any user input and is performed by the computer per se as per [0048] so as to be automatically performed as the term is ordinarily used; where Frank certainly at least teaches a pass-fail recognition of an R-wave as per Frank’s Abstract or [0010] which is, as best understood, a qualitative measure and thus a “manner” in which the signals correlate. Additionally and for compact prosecution purposes, the examiner notes that Frank uses the exact same quantitative measure of correlation, the MF, as utilized by the applicant to correlate the signals addressed above see above or see e.g. [0052]);
compare measured ECG signals and measured breathing signals with the at least one reference value using the at least one comparison rule … (see Frank’s [0018]); and
detect a presence of at least one R-wave in the subsequently measured ECG signals on the basis of at least one positive result of the comparison of the measured ECG signals … with the at least one reference value using the at least one comparison rule see Frank’s [0018]-[0019] determining the presence of an R-wave (and outputting for that matter) based on the comparison and/or see [0052]-[0053] which covers the same in more detail).
In the foregoing it is clear that Frank teaches the majority of the features of the invention; however, Frank does not use breathing data in his analysis and therefore Frank fails the teach the limitations that the processing account for “the reference breathing signal” and/or “measuring breathing signals”.
However, Sprung in the same or eminently related field of medical diagnostic imaging (see Abstract) teaches using a breathing device to measure breathing signals contemporaneously with ECG signals and analyzing both of them together (see Sprung’s [0005] and [0012] which, in describing the prior art, remarks that this is known and which also describe the structures used to do so which, as best understood, are each breathing devices; then see also [0011]-[0013] and [0024] which give a primer on the basics of and need for gathering respiration data as well as [0041], [0045], and [0051] which establish that breathing characteristics are used and that the data is combined with the heartbeat data, e.g. to eliminate data gathering or usage during times of irregular breathing or when the breath-hold is not properly executed; lastly for compact prosecution purposes the examiner notes that Sprung also teaches outputting the determined data in many places, such as at [0047]).


Regarding claim 36, Frank further teaches: 36. The method as claimed in claim 1, comprising creating the comparison rule according to a pattern recognition method (as stated above in regards to claim 1, see Frank’s [0016] which covers generating the comparison rule then see Frank’s [0048]-[0049] or [0052]-[0053] or [0083] where Frank uses a pattern recognition algorithm per se (i.e. a matched filter, the archetypical pattern recognition algorithm in the art) which is based on the reference value per se as described in each of [0048]-[0049], [0052]-[0053], and [0083]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Frank and Sprung as applied to claims 1-2 above, and further in view of US 20090270715 A1 by Demharter et al. (hereafter Demharter).

Regarding claim 3, while Frank repetitively uses the plural terms “one or more” and “signals” to describe his reference ECG signals (e.g. [0072]) Spring simply omits any mention as to what sort of breathing command and as to whether or not multiple breathing commands are used and therefore Sprung fails to explicitly teach that: “3. The method as claimed in claim 2, comprising measuring … at 
However, Demharter in the same or eminently related field of ECG based image gating (see e.g. Demharter’s Abstract, [0004], and [0024]) teaches using both full inhale and full exhale reference breathing signals (see Demharter’s [0047]).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to improve the invention of Frank modified by Sprung with the plural reference breathing signals taught by Demharter in order to advantageously obtain data from both references of least movement and also to advantageously allow for interpolation due to having reference values at the extremes (see Demharter’s [0047]-[0048])

Regarding claim 4, Sprung further teaches: 4. The method as claimed in claim 3, comprising detecting a presence of the at least one R-wave is determined using the measured ECG signals and breathing signals according to a breathing position (as best understood see Sprung’s [0003], [0013], or [0024] wherein the breathing position (i.e. hold) is maintained while the measurement of ECG signals takes place). 

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 05/06/2020, with respect to the previously issued 112 rejections have been fully considered and are persuasive.  The associated rejections of the previous office action have been withdrawn. 

Applicant's arguments filed 05/06/2020 with respect to the 103(a) rejection have been fully considered but they are not persuasive as follows:


On pages 12-13 the applicant then turns to the Sprung reference and opines in the first and second paragraphs that address Sprung that 1) Sprung stores and utilizes the data separately and therefore does not use both the ECG and breathing signals, in the third paragraph that addresses Sprung 2) that Sprung does not determine/detect R-waves, and in the fourth paragraph that addresses Sprung 3) that the references are not combinable because they are related to fundamentally different technologies. The examiner notes that each of these points are unconvincing for multiple reasons.
Regarding 1) logically the examiner notes that the applicant’s specification at [0026] and [0142] shows that the reference R-wave is determined directly and only from the ECG data at a particular breathing state (e.g. full inhale/exhale is the example given in the citation, but the breathing data is not used in any manner of calculation that combines the data sets; herein or in any other section). In fact if the applicant did not have these sections the applicant would not have adequate written description for performing the 3rd steps of claim 1 in the first place as it is otherwise not described in the specification how the breathing data is utilized to determine the reference R-wave. Likewise the same holds true, ceteris paribus, for the reference value discussed in [0028] and [0144] which is the applicant’s only support for the 4th step of claim 1. As such what the applicant is arguing flies in the face of their own teachings. There is no need for the examiner to show some mathematical combination of ECG data and breathing data to generate the reference R-wave and value derived therefrom rather the breathing data 
Regarding 2) the examiner respectfully disagrees. Sprung takes as background that R-waves need to be determined from the data and in fact identifies multiple R-waves in the data set, see e.g. Sprung’s [0012] or [0046] or Fig. 11 etc. which discuss the R-wave interval – a measurement you cannot have if you do not determine/detect the R-wave in the first place. Further, the examiner did not rely on Sprung to teach determining R-waves and the applicant has not shown that Frank does not determine R-waves. What the examiner brought Sprung in to teach is that the breathing data/state during the ECG measurement should also be considered which is separate from the R-wave detection from the ECG measurement itself. The argument is therefore unconvincing.
Regarding 3) the examiner notes that there is a profound burden to showing that references are so unrelated so as to not be combinable. Specifically if the references are in the same field of endeavor or attempt to solve similar problems even if not in the same field of endeavor they are generally combinable absent persuasive rational, necessarily taking the form of evidence as opinion does not rebut a prima facie case, as to why they cannot be combined. Since the applicant has not provided any 
The applicant then concludes by opining that the additional references do not cure the deficiencies and therefore that the dependent claims including the new claim 36 are allowable at least by virtue of dependency. The examiner notes that they do not agree with the applicant’s assessment that the combination of Frank and Sprung is deficient for the foregoing reasons and therefore the examiner also does not agree with the applicant’s argument for patentability by virtue of dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278.  The examiner can normally be reached on M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793